U NITED S TATES N AVY –M ARINE C ORPS
               C OURT OF C RIMINAL A PPEALS
                          _________________________

                              No. 201700291
                          _________________________

                   UNITED STATES OF AMERICA
                                   Appellee
                                       v.

                         AHARON M. MCGHEE
                  Hospitalman Recruit (E-1), U.S. Navy
                               Appellant
                        _________________________

  Appeal from the United States Navy-Marine Corps Trial Judiciary

         Military Judge: Captain Robert J. Crow, JAGC, USN.
      Convening Authority: Commander, Navy Region Southeast,
                  Naval Air Station, Jacksonville, FL.
   Staff Judge Advocate’s Recommendation : Commander George W.
                         Lucier, JAGC, USN.
 For Appellant: Lieutenant Commander Paul D. Jenkins, JAGC, USN.
                  For Appellee: Brian K. Keller, Esq.
                       _________________________

                         Decided 11 January 2018
                         _________________________

    Before M ARKS , W OODARD , and H INES , Appellate Military Judges
                         _________________________

    After careful consideration of the record, submitted without assignment of
error, we affirm the findings and sentence as approved by the convening
authority. Art. 66(c), Uniform Code of Military Justice, 10 U.S.C. § 866(c). The
supplemental court-martial order will reflect: Note 1: The military judge
consolidated Specifications 1 and 2 of Additional Charge III into one
specification for findings: Additional Charge III: CONSOLIDATED
SPECIFICATION: Violation of the UCMJ, Article 90 (Willful disobedience of
superior commissioned officer): In that Hospitalman Recruit Aharon M.
McGhee, U.S. Navy, Navy Medicine Training Support Center, San Antonio,
Texas, on active duty, having received a lawful command from Captain Brent M.
Kelln, U.S. Navy, his superior commissioned officer, then known by the said
Hospitalman Recruit Aharon M. McGhee, to be his superior commissioned
officer, to surrender all entertainment portable electric devices and all mobile
cellular devices to Command Master-At-Arms while restricted, or words to that
                      United States v. McGhee No. 201700291


effect, did, at or near San Antonio, Texas, on or about 14 February 2017 and 28
February 2017, willfully disobey the same.



                               For the Court




                               R.H. TROIDL
                               Clerk of Court




                                       2